Citation Nr: 1143132	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  06-21 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1979 to January 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  In pertinent part of that rating decision, the RO denied entitlement to service connection for low back disorder. 

In July 2010, the Board remanded the matter for additional development.  Pursuant to the Board's remand instructions, the Appeals Management Center (AMC) sought to obtain outstanding records of identified VA and private treatment and to afford the Veteran a VA examination to determine the nature and likely etiology of his low back disorder.  

Attempts to obtain the identified outstanding VA treatment records from 1983 were unsuccessful, and the AMC was only able to obtain records starting in 1997 and associate them with the claims folder.  Moreover, the Veteran informed the VA examiner during the July 2010 VA examination that his back problems were not evaluated until 2007.  This reinforces the Board's finding that any further attempts to obtain records from 1983 would be futile.  As there has been substantial compliance with the requested development, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

It appears that in an August 2011 Informal Brief, the Veteran's representative submitted a request to reopen a previously denied claim for entitlement to service connection for hypertension.  [The matter was previously denied by the RO in the September 2005 rating decision.  Although the Veteran submitted as notice of disagreement with that decision, he did not submit a timely substantive appeal after receiving a July 2007 statement of the case.]   The application to reopen the previously denied claim has been raised by August 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

  
FINDINGS OF FACT

1.  The Veteran's scoliosis is a congenital or development defect not subject to compensation within the meaning of applicable legislation, and there is no evidence that shows a superimposed disease or injury during service created any additional back disability.  

2.  A chronic low back disorder other than scoliosis was not shown during service, at separation, or until many years after the Veteran's period of service. 

3.  The preponderance of the medical evidence is against a finding that the Veteran's current degenerative arthritis is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in June 2005 that addressed some of the notice elements concerning his claim.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In a March 2006 notice letter, VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claim.

Although the March 2006 notice was sent after the initial adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103  (2005).  In this regard, the notice provided in the January 2007 letter fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), Dingess, supra, and after the additional notices were provided the case was recently readjudicated and an July 2011 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision). 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with a medical examination in July 2010, in which the examiner addressed the nature of the Veteran's low back disorder and discussed whether it was etiologically related to his period of service.  The examiner gave the following opinion: "the degenerative changes and scoliosis of the thoracolumbar and sacral spine are less likely as not caused by or a result  of service."

Although the VA examiner did not specifically state "the Veteran's current back disorder does not involve any additional disability caused by superimposed injury or disease during his period of service" the examiner did discuss the Veteran's history of inservice treatment and he did provide an opinion as to the likelihood that the Veteran suffers from a current condition that is related to service.  The evidence does not indicate that any additional examination or opinion is necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

As discussed in greater detail below, the evidence of record does not show that the Veteran incurred any additional disability to his scoliosis from a superimposed injury or disease during his period of service.  While the Veteran was diagnosed with scoliosis in service, and he sought treatment for low back pain at least twice during his period of service, his January 1983 separation examination shows a normal spine evaluation.  Further, on the associated report of medical history, the Veteran specifically denied any history of recurrent back pain.  There is no evidence of any record that indicates that the Veteran incurred any additional disability from a superimposed injury or disease during his period of service.  Rather, the only medical opinion of record is against the finding that current back problems are related to service, and it associates the Veteran's current lumbar spine disorders, degenerative arthritis and scoliosis, with the natural aging process.  There is no medical evidence of record that suggests otherwise.  The uncontroverted medical opinion of record provides the medical findings necessary to address the claim and  VA has no further duty to assist in this regard. 38 U.S.C.A. § 5103A(a)(2).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and that he still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, however, arthritis was not shown until many years after service, and service connection may not be presumed.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303(c); see also, Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131). Service connection may be granted for congenital diseases, as opposed to congenital defects. See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, VAOPGCPREC 82-90. 

VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90. If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for a low back disorder.  He asserts that his currently diagnosed disorders, degenerative arthritis and scoliosis, were incurred during his period of service.  The Veteran reports that he first sought treatment for his back problems in service, and that he continued to seek treatment shortly after his separation from service in 1983.  He also reports that he has continued to experience symptoms of low back pain since his period of service. 

A review of the Veteran's service treatment records associated with the claims file shows that he was afforded a clinical evaluation and physical examination in February 1978, prior to entering service.  The clinical evaluation of the spine was normal and no back abnormalities were found at that time.  The Veteran also provided a history in which he specifically denied ever having recurrent back pain or bone, joint, or other deformity. 

Subsequent service treatment records show that the Veteran sought treatment for low back problems at least twice.  He first sought treatment in May 1979 for complaints of low back pain for the past month with crepitus at the onset of the pain.  Physical examination revealed findings of low back spasms and a diagnosis of dextro-scoliosis was provided.  The Veteran was referred for an orthopedic consultation.  

A later May 1979 orthopedic consultation report shows that the Veteran reported that over the past month, he experienced episodes of low back pain in the morning upon waking and he would continue to experience low back pain for three to four days.  On physical examination, the examining physician observed that the Veteran had a normal gait with decreased forward flexion at L5-S1 and tenderness on palpation.  There was evidence of lordosis that would reverse with forward flexion.  No neurologic impairments were observed.  A diagnosis of somatic dysfunction L5-S1 was provided.  

No subsequent service treatment record show any back problems until July 1981.  This service treatment record shows that the Veteran presented with complaints of low back pain and that he reported a history of intermittent low back problems in the past with the last incident in 1979.  Physical examination revealed mild to moderate low back spasm with tenderness upon palpation.  A diagnosis of low back strain, recurrent, was given. 

A clinical evaluation and physical examination administered in January 1983 prior to separation were essentially normal and no back abnormalities were found at that time.  On the associated report of medical history, the Veteran also provided a medical history in which he specifically denied ever having recurrent back pain or bone, joint, or other deformity.

The first post-service evidence of any back problems comes in 2005, more than two decades after separation from service.  An April 2005 VA treatment record shows that the Veteran was diagnosed with backache.  It is noted that earlier VA treatment records dated in March 2005 show that the Veteran was involved in a motor vehicle accident where he had blunt trauma to his abdomen and lower chest.  He did not complain of any back problems at that time. VA treatment records subsequent to April 2005 show that the Veteran continued to seek treatment for low back problems, but the records do not show that the Veteran was fully evaluated for his problems until August 2006.  

An August 2006 VA neurological consultation report shows that the Veteran complained of low back pain.  He was referred for the neurologic consultation in order to rule out evidence of spinal stenosis.  The report shows that the Veteran reported a history of back problems since his period of service, but he denied experiencing any back problems in the last six to seven years.  Physical examination first revealed positive findings for straight leg test and then negative findings were observed on a repeat examination.  It was felt that the low back pain was related to the Veteran's recent history of nephrolithiasis.  Subsequent MRI revealed evidence of renal calculi.  

In July 2010, the Board remanded the matter on appeal for additional development, to include providing the Veteran with a VA examination to determine the nature and etiology of any current low back disorder.  Pursuant to the remand directives, the Veteran was afforded with a VA examination later in July 2010.  

The July 2010 VA examination report shows that the Veteran reported that he injured his low back during his period of service when he ran off of a curb.  The Veteran further reported that after an evaluation, he was informed that he had a "slipped disc."  He denied being evaluated for any low back problem after his separation from service until 2007.  The Veteran stated that he currently experiences dull low back pain every morning which resolves somewhat during the course of the day, but he will experience flare-ups in pain with bending and arching his back.  Physical examination revealed that the Veteran had reduced range of motion in his lumbar spine without objective evidence of pain, muscle spasms, weakness or tenderness.  X-ray film showed findings of superior endplate compression deformity at T12 and L4, degenerative changes at L5-S1, dextro-convex scoliosis, and bilateral nepholithiasis.  The examiner gave the Veteran diagnoses of compression deformities of T12 and L4, degenerative changes of the lumbosacral spine, and scoliosis. 

Based on a review of the records and the findings from the examination, the examiner concluded that the Veteran's current degenerative changes and scoliosis of the thoracolumbar and sacral spine were less likely than not caused by or a result of his period of service.  The examiner opined that the degenerative changes observed on the x-ray film may be secondary to the aging process.  In support of his conclusion, the examiner noted that while the Veteran reported a history of low back pain and he had diagnoses of dextro-scoliosis and musculoskeletal strain in service, there was no records of any periodic treatment following service until 2005.  The examiner found it pertinent that the Veteran had been involved in a motor vehicle accident three weeks prior to seeking treatment for low back problems in 2005.  

Initially, the Board notes that the Veteran was first diagnosed with scoliosis during his period of service.  Scoliosis is defined as a spinal curvature consisting of lateral deviation in the normally straight vertical line of the vertebral column which may or may not include rotation or deformity of the vertebrae, and it may be due to any number of causes.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 28th ed. 1563 (1994).  Scoliosis may be deemed a "developmental defect," and it is not the type of developmental abnormality for which monetary benefits are payable under 38 U.S.C.A. § 1805.  Moreover, the July 2010 VA examiner opined that the Veteran's current lumbar disorders, including scoliosis, were possibly secondary to the natural aging process.  The VA examiner indirectly indicates that the Veteran has the type of scoliosis which existed throughout most of his life.  The condition was not specifically noted on the service entrance examination, but such is not unusual, given that a minor scoliosis might well go undetected (as it has on the separation examination and some post-service examinations).  

The Board must next determine whether there is evidence of an increase in severity in the Veteran's scoliosis and/or a superimposed disease or injury in service.  As noted above, VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  Here, the Board finds no evidence of an increase in severity of the Veteran's scoliosis during service, nor was there a superimposed disease or injury during service which created additional disability.

While the service treatment records show that the Veteran sought treatment at least twice during his period of service for back problems, the January 1983 clinical evaluation and physical examination of the spine were normal and no back abnormalities were found at that time.  Likewise, the Veteran specifically denied any history of recurrent back problems in 1983.  There was no evidence of any increase in severity of the Veteran's scoliosis during his period of service.   The finding of normal spine on separation weighs against contentions that the scoliosis increased in severity during service and contentions that the Veteran suffered any superimposed injury or incurrent a chronic back problem during service.  The lack of any treatment for back problems over the two decades following service, also weighs against a these contentions.  Additionally, the Board cannot ignore the fact that the Veteran was in a motor vehicle accident just months before he began being treated for back problems in 2005.  Moreover, and most importantly, the July 2010 VA examiner specifically found that the Veteran's scoliosis and degenerative changes were less likely than not caused by service.  There is no medical evidence or opinion opposing the 2010 VA examiner's conclusion.

To the extent that the Veteran's lay statements can be interpreted as evidence that either there was an increase in severity in the scoliosis resulting from a superimposed disease or injury in service, or that there was a chronic back problem in service, the Board finds that the Veteran is competent to make such statements.   While he is not competent to make a diagnosis or to provide a medical etiology opinion for symptoms, he is certainly competent to discuss his symptoms.  That said, the Board finds that the Veteran's allegations are simply not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board notes that it must consider both the competency and the credibility of the Veteran's lay contentions.  Specifically, statements the Veteran made during service (including on his report of medical history at separation) service fly in the face of his current allegations.  In the January 1983 medical history report completed by the Veteran, he specifically denied ever having recurrent back pain or bone, joint, or other deformity.  Based on the inconsistencies of the Veteran's statements, the Board finds that his allegations that his scoliosis increased in severity because of a superimposed injury are rejected as not credible.  The Board accords the statements the Veteran made in 1983, contemporaneous with his service, more probative value than it does assertions he makes 20 years later.  The 1983 statements were made contemporaneously with service, and the Veteran attested to the truth of such statements.  Additionally, statements discussing a history of back trouble since service are not supported by any record of treatment for back problems over the two decades between separation in 1983 and 2005, the year the Veteran was involved in a motor vehicle accident. 

There is no other evidence of record that suggests that there was a superimposed disease or injury during the Veteran's period of service which resulted in additional disability.  

In summary, the probative medical evidence of record reflects that the Veteran's scoliosis is a congenital or developmental defect.  Service connection for congenital or developmental defects is prohibited unless such defect was subjected to a superimposed disease or injury during service which created additional disability. There is, however, no evidence showing that the Veteran's scoliosis increased in severity and/or that he experienced a superimposed disease or injury in service.  See VAOPGCPREC 82-90; Terry, 340 F.3d at 1384. Accordingly, the Veteran's service connection claim is denied. 

The Board has also considered whether service connection for lumbar spine disorder, other than scoliosis, is warranted.  Here, based on a review of the evidence, the Board finds that service connection is not in order.  While the record shows that the Veteran sought treatment for back problems during his period of service and that he has reported experiencing low back pain since service, the July 2010 VA examiner opined against a link between the Veteran's current diagnosed lumbar spine disorder and his period of service.  

The Board has considered the Veteran's reports that he has experienced low back pain since his period of service.  As noted above, the record contains conflicting statements from the Veteran regarding the continuity of symptomatology his back problems.  His responses in the 1983 report of medical history indicate no ongoing back problems and contradict his current contentions.  It is also pertinent that the August 2006 VA neurologic consultation report shows that the Veteran denied experiencing any back problems during the previous seven to eight year.  In addition, while the Veteran initially reported that he sought treatment in 1983 shortly after his separation from service for back problems, the July 2010 VA examination report shows that he denied being evaluated for any back problems prior to 2007.  The Veteran has not provided any explanation for the discrepancy between his statements regarding the continuity of his symptomatology.  The conflict between the 1983 response and the recent allegations, the lack of treatment for back problems for more than 20 years after separation, and the fact the Veteran began recent treatment for back problems (and brought this claim) in the same year as his motor vehicle accident, are all factors that weigh against the credibility of his assertions.   Based on the foregoing, the Board finds that the Veteran is not credible to the extent that he reports of continuity of symptomatology since his period of service, and the Board must look to the other factors considering the onset of his disorder.

The record also does not show a continuity of symptomatology (or treatment) for any low back disorder, following separation from the Veteran's service in 1983 until 2005.  This medical evidence comes well beyond the first year after the Veteran's discharge from his period of service.  38 C.F.R. § 3.307, 3.309.  This lengthy period without treatment for related conditions is evidence against a finding of continuity of back problems since service, and it weighs heavily against a claim for service connection on a direct basis.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

Further, there is no competent medical evidence linking the Veteran's current lumbar spine disorder directly to his period of service.  Rather, the only medical opinion of record is against such a finding, and specifically links the Veteran's current lumbar spine disorder to the natural aging process.  

The Board finds that the preponderance of the medical evidence is against an award of service connection for any current low back disorder.   The benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.  



ORDER

Service connection for low back disorder is denied. 





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


